DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Applicant authorized the cancelation of claims 1-7.
Authorization for this examiner’s amendment was given in an interview with Christopher Ainscough on 01/28/2021.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The amendment is as follows:
With respect to claim 17: “…predictable…” 


Allowable Subject Matter

          Claims 8-18 are allowed.


With respect to claim 8, the prior of record does not disclose or render obvious 
"a tracking module for tracking first positional characteristics; a prediction module for determining second positional characteristics . . . the tracking module tracks the first positional characteristics of the projection object, the prediction module determines the second positional characteristics of the projection object, and a processing element blends the first positional characteristics and the second positional characteristics to determine a position of the projection object." 
Furthermore, neither Lee nor Hennes (the closest prior art of record) alone, or in combination, disclose these elements. Specifically, neither Lee nor Hennes disclose "a processing element blends the first positional characteristics and the second positional characteristics to determine a position of the projection object." While Lee discloses systems for transforming two dimensional images into three-dimensional illusions, Lee is simply an open-loop device that spins a plurality of rods via a motor at variable speeds. Lee contains no disclosure of tracking nor predicting the positions of those rods, let alone "a processing element blends the first positional characteristics and the second positional characteristics to determine a position of the projection object." See, e.g., Lee 3:61-67; 4:1-7. 
Hennes fails to cure the disclosure deficiencies of Lee. As discussed above, Hennes discloses a timer to control projection. The deterministic timer of Hennes does not determine first and second positional characteristics using respective tracking and prediction modules, and further is silent on "a processing element blends the first positional characteristics and the second positional characteristics to determine a 
Claims 9-16 are allowed as they depend from an allowed claim.
With respect to claim  17, the prior art of record does not disclose or render obvious "a tracking module for determining a first type of position data for the moving object, wherein the first type of position data comprises a random movement of the moving object." 
Hennes does not disclose the elements of claim 17. Specifically, while Hennes discloses "a timer having a program period," (Office Action, p. 3 (citing Hennes, Fig. 5)), it does not disclose a tracking module for determining a first type of position data comprising a random movement of the moving object. The timer of Hennes is deterministic, with a known start and end. "The control system programmed to begin projection and to start a timer associated with a preset program period, including a beginning and an end." Hennes, ¶ [0030]. As the timer of Hennes has a preset, determined program period, it cannot disclose "a tracking module for determining a first type of position data for the moving object, wherein the first type of position data comprises a random movement of the moving object."
Claim 18 is allowed as it depends from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711.  The examiner can normally be reached on M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JERRY L BROOKS/Examiner, Art Unit 2882